                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                 Plaintiff,                                  8:18CR102

     vs.
                                                            JUDGMENT
JONATHAN VALENTINE,

                 Defendant.


     IT IS ORDERED:

     1.    For the reasons stated in the Court’s Memorandum and Order of June 19,

           2019, ECF No. 49, and the Court’s Memorandum and Order of August 19,

           2019, ECF No. 61, the Defendant’s Motion Under 28 U.S.C. § 2255 to

           Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody,

           ECF No. 47, is denied;

     2.    Because the Defendant has not made any substantial showing of the

           denial of any constitutional right, no certificate of appealability will be

           issued;

     3.    Pursuant to Federal Rule of Appellate Procedure 4(a)(2), the Defendant’s

           Notices of Appeal, ECF No. 58 and 62, will be deemed filed as of the date

           of this Judgment and after its entry;

     4.    Because the Defendant was given leave to proceed in forma pauperis in

           the district court action or determined to be financially unable to obtain an

           adequate defense in the related criminal case, the Defendant may
      proceed on appeal in forma pauperis without further authorization of this

      Court pursuant to Federal Rule of Appellate Procedure 24(a)(3); and

3.    The Clerk will mail a copy of this Memorandum and Order to the

      Defendant at the Defendant’s last known address.

Dated this 9th day of September 2019.


                                        BY THE COURT:

                                        s/Laurie Smith Camp
                                        Senior United States District Judge




                                   2
